993 So.2d 1071 (2008)
Wayne F. LANDRY, Appellant,
v.
AMS STAFF LEASING, Aspen Administrators, Bulldog Marine, Inc., and Intercoastal Marine Construction Company, Appellees.
No. 1D08-2177.
District Court of Appeal of Florida, First District.
July 9, 2008.
Rehearing Denied November 10, 2008.
*1072 Barry M. Salzman, St. Petersburg, for Appellant.
James B. Birmingham of Fulmer, LeRoy, Albee, Baumann & Glass, Orlando; Cory S. Laufer of Rubinton & Laufer, Boca Raton, for Appellees.
PER CURIAM.
DISMISSED. See Sun Sentinel & Tribune Co. v. Petrovich, 744 So.2d 1056 (Fla. 1st DCA 1999) (dismissing workers' compensation appeal for lack of jurisdiction because the order did not include the certification required by rule 9.180(b)(1)(C)). All pending motions are denied as moot.
DAVIS, VAN NORTWICK, and POLSTON, JJ., Concur.